DETAILED ACTION
This action is responsive to communications: Pre-Brief Conference Request filed on 8/6/2021. 
Claims 1 – 13 are pending in the case. Claim 1 is independent. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 8, and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krakowski (US 20100330541 A1), and further in view of Itomlenskis (US 20180122262 A1).
Regarding claim 1, Krakowski teach a plurality of illustrated cards, wherein one or more of the illustrated cards includes a prompt for participant input, the plurality of illustrated cards configurable to form a thought map when viewed collectively (paragraph block(s) 0041 and 0068).
Krakowski does not explicitly teach the participant input marked on the illustrated card(s).
Itomlenskis teach the participant input marked on the illustrated card(s) (paragraph block(s) 0100).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krakowski with the teachings of Itomlenskis because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (board games and their pieces are known to utilize with cards and digital versions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Krakowski teach wherein the prompt is a blank space associated with a word(s), image(s) and/or symbol(s), a thought bubble, an empty box, a shaded area, a dangling line, a cursor prompt, an electronically designated area or a combination thereof (paragraph block(s) 0068).

Regarding claim 3, Krakowski teach wherein the prompt comprises words associated with an illustration of a physical object (paragraph block(s) 0025 and 0068).

Regarding claim 4, Krakowski teach wherein the participant input is written input, illustrative input, or a combination thereof (paragraph block(s) 0068).

Regarding claim 7, Krakowski teach wherein the illustrated cards comprise drawings, paintings, digital art, photography or a combination thereof (paragraph block(s) 0074).

Regarding claim 8, Krakowski teach wherein the illustrated cards are made of a material selected from the group consisting of card stock, paper, cardboard, paperboard, wood, chalkboard, dry erase board, plastic and combinations thereof (paragraph block(s) 0041).

Regarding claim 11, Krakowski teach wherein the plurality of illustrated cards comprises four or more cards (paragraph block(s) 0047).

Regarding claim 12, Krakowski teach wherein each of the plurality of illustrated cards includes a prompt for participant input (paragraph block(s) 0030).

Regarding claim 13, Krakowski teach wherein the illustrated cards are electronic cards presented on a graphical user interface (paragraph block(s) 0051).

Claims 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krakowski (US 20100330541 A1) and Itomlenskis (US 20180122262 A1) as applied to claim 1 above, and further in view of Sanyal et al. (US 20050064379 A1).
Regarding claim 5, Krakowski and Itomlenskis do not explicitly teach wherein the plurality of illustrated cards is configured to align edge-to-edge in two-dimensions to form the thought map when viewed collectively
Sanyal et al. teach wherein the plurality of illustrated cards is configured to align edge-to-edge in two-dimensions to form the thought map when viewed collectively (paragraph block(s) 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krakowski and Itomlenskis with the teachings of Sanyal et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational cards are known to span multiple cards to illustrate a bigger picture), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 6, Krakowski and Itomlenskis do not explicitly teach wherein at least one illustration bridges across two or more of the illustrated cards, thereby defining neighboring illustrated cards of the thought map
Sanyal et al. teach wherein at least one illustration bridges across two or more of the illustrated cards, thereby defining neighboring illustrated cards of the thought map (paragraph block(s) 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krakowski and Itomlenskis with the teachings of Sanyal et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational cards are known to span multiple cards to illustrate a bigger picture), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 9, Krakowski and Itomlenskis do not explicitly teach wherein at least one of the plurality of illustrated cards is illustrated on both a top surface and a bottom surface of the card
Sanyal et al. teach wherein at least one of the plurality of illustrated cards is illustrated on both a top surface and a bottom surface of the card (paragraph block(s) 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krakowski and Itomlenskis with the teachings of Sanyal et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational cards are known to span multiple cards to illustrate a bigger picture), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 10, Krakowski and Itomlenskis do not explicitly teach further comprising a key showing how the illustrated cards are designed to be configured collectively.
Sanyal et al. teach further comprising a key showing how the illustrated cards are designed to be configured collectively (paragraph block(s) 0049 – 0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krakowski and Itomlenskis with the teachings of Sanyal et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational cards are known to span multiple cards to illustrate a bigger picture), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13 have been considered but are moot in light of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vassat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN HILLERY/Primary Examiner, Art Unit 3715